 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEENAN WILLIAMS aka NERRAH                         No. 2:19-cv-1469 JAM CKD P
      BROWN,
12
                         Plaintiff,
13                                                       ORDER
             v.
14
      CONNIE GIPSON, et al.,
15
                         Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 22, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. Plaintiff filed a notice

24   of administrative motion which the court construes as objections to the findings and

25   recommendations. ECF No. 16.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and by proper
                                                         1
 1   analysis.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed August 22, 2019, are adopted in full; and
 4          2. Plaintiff’s motion for a preliminary injunction (ECF No. 7) is denied without prejudice.
 5
     DATED: September 24, 2019
 6
                                                 /s/ John A. Mendez____________              _____
 7

 8                                               UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
